NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CORNELIUS OLUSEYI OGUNSALU,                     No.    18-55359

                Plaintiff-Appellant,            D.C. No. 3:17-cv-01535-BAS-
                                                MDD
 v.

SWEETWATER UNION HIGH SCHOOL                    MEMORANDUM*
DISTRICT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Cornelius Oluseyi Ogunsalu appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging retaliation and

conspiracy. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal for failure to state a claim, Garity v. APWU Nat’l Labor


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Org., 828 F.3d 848, 854 (9th Cir. 2016), and we affirm.

           The district court properly dismissed the action because Ogunsalu failed to

allege facts sufficient to show that defendant Jennifer Carbuccia or any other

person conspired to deprive him of his constitutional rights or retaliated against

him for exercising his rights. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1868 (2017)

(“To state a claim under § 1985(3), a plaintiff must first show that the defendants

conspired—that is, reached an agreement—with one another”); Clairmont v. Sound

Mental Health, 632 F.3d 1091, 1103 (9th Cir. 2011) (explaining that plaintiff must

allege that “protected speech was a substantial or motivating factor in [an] adverse

employment action”); Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 929 (9th

Cir. 2004) (explaining that “the plaintiff must state specific facts to support the

existence of the claimed conspiracy” (citation and internal quotation marks

omitted)); see also Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012)

(explaining that although pro se pleadings are to be construed liberally, a pro se

plaintiff must present factual allegations sufficient to state a plausible claim for

relief).

       The district court did not abuse its discretion by denying Ogunsalu another

opportunity to amend because it was “absolutely clear that the deficiencies of the

complaint could not be cured by amendment.” Akhtar, 698 F.3d at 1212. Contrary

to Ogunsalu’s contentions, the district court liberally construed Ogunsalu’s pro se


                                             2                                   18-55359
complaint and properly explained the shortcomings therein before dismissing his

action.

      Ogunsalu’s request for judicial notice, set forth in his reply brief, is denied.

      AFFIRMED.




                                          3                                     18-55359